Citation Nr: 0609176	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-34 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to an initial evaluation greater than 20 
percent for corneal neovascularization of the right eye with 
history of corneal erosion and ptosis for the period 
commencing on April 25, 2002.

3.  Entitlement to an initial evaluation greater than 10 
percent for chronic migraine headaches for the period from 
April 25, 2002 to November 2, 2005.

4.  Entitlement to an evaluation greater than 30 percent for 
chronic migraine headaches for the period from November 3, 
2005 to the present.

5.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA) which, 
inter alia, denied the veteran's claim for service connection 
for an acquired psychiatric disorder and a TDIU, and granted 
service connection for a right eye disability and for chronic 
migraine headaches secondary to the right eye, with an 
effective date of April 25, 2002 (based on the date his 
original claim for these disabilities was received by VA).  

For the reasons that will be further discussed in the remand 
portion of this decision, the issue of entitlement to a TDIU 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.



FINDINGS OF FACT

1.  A chronic anxiety disorder had its onset during active 
duty.

2.  Corneal neovascularization of the right eye with history 
of corneal erosion and ptosis is manifested by central visual 
acuity impairment with a corrected visual acuity of 20/300 
(interpreted as 10/200 for rating purposes) in the right eye, 
and corrected visual acuity of 20/30 in the left eye.

3.  For the period from April 25, 2002 to November 2, 2005, 
chronic migraines are manifested by headaches that occurred 
once per day, or less frequently than once per day, which 
were occasionally debilitating but well controlled with 
medication.

4.  For the period from November 3, 2005, to the present, 
chronic migraines are manifested by prostrating attacks that 
occurred approximately once per week and lasted from 2 - 3 
hours up to an entire day in duration.  The migraines are of 
such frequency and intensity that they render the veteran 
unable to work.


CONCLUSIONS OF LAW

1.  A chronic anxiety disorder was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  The criteria for an initial evaluation greater than 20 
percent for corneal neovascularization of the right eye with 
history of corneal erosion and ptosis have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6077 (2005)

3.  The criteria for an initial evaluation greater than 10 
percent for chronic migraine headaches for the period from 
April 25, 2002 to November 2, 2005 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).

4.  The criteria for a 50 percent evaluation for chronic 
migraine headaches for the period from November 3, 2005, to 
the present time have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claims were received in April 2002.  He was 
notified of the provisions of the VCAA in correspondence 
dated in May 2002.  With respect only to the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, because the claim in this regard is being granted 
in full, the notification and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 are deemed to have 
been fully satisfied.

With respect to the claims for higher initial evaluations for 
chronic headaches and a right eye disability, the veteran has 
been made aware of the information and evidence necessary to 
substantiate his claims and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  All relevant VA and 
private treatment records pertaining to treatment for his 
service-connected chronic headaches and right eye disability 
for the period from April 2002 to November 2005 have been 
obtained and associated with the evidence.  Furthermore, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating these claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding these issues.  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess, supra; Pelegrini, supra.

In this case, the RO letter of May 2002 provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claims for service connection for 
a right eye disability and chronic headaches, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that was relevant to the claim.  This letter, while 
not specifically notifying the veteran that a disability 
rating would be assigned if service connection was granted, 
did advise that medical evidence or other evidence showing 
the existence of persistent or recurrent symptoms of a 
disability was needed.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a Statement of the Case (SOC) in 
October 2003, and a Supplemental Statement of the Case (SSOC) 
in April 2005, and another SSOC in November 2005.  These 
documents provided him with notice of the law and governing 
regulations, including the rating criteria for establishing a 
higher evaluation for the claimed disabilities.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf, and the 
reasons for the determinations made on his claims.  These 
documents, in essence, informed the veteran that he did not 
have evidence to support a higher rating, and told him what 
was needed to achieve the benefit he was seeking.

The Board finds that the May 2002 VCAA letter, when coupled 
with the rating decision and the SOC, adequately advised the 
veteran of what was necessary to establish entitlement to a 
higher rating for his right eye disability and chronic 
headaches, as well as the distribution of duties in obtaining 
pertinent evidence.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  In other 
words, a reasonable person could be expected to understand 
from the notice provided what was needed with regard to his 
claims.  Mayfield, supra.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records.  Furthermore, he was examined by VA for his right 
eye in August 2002 and March 2005, and a June 2005 addendum 
to the March 2005 examination report is also included in the 
record.  His headaches were examined by VA in November 2005 
and the report of this examination has also been associated 
with the evidence.     

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

(a.)  Entitlement to service connection for an acquired 
psychiatric disability.

The veteran's service medical and personnel records show that 
he was psychiatrically normal on pre-enlistment examination 
in August 1976.  

During service, in February 1978, the veteran was subjected 
to a particularly intense hazing initiation while serving 
aboard ship in the United States Navy, in which he was 
aroused from sleep, had his body and face (including his 
eyes) smeared with grease, and was repeatedly beaten and 
punched by several fellow sailors.  The veteran also reported 
at the time that one of the men involved in the incident 
grasped him by his testicles and led him about his area of 
the ship.  

The veteran was found to be anxious and depressed following 
his traumatic initiation and thereafter complained of 
anxiousness and disturbed sleep in response to the incident.  
He was psychiatrically counseled and, in May 1978, was 
diagnosed with an anxiety reaction and a passive-dependent 
personality.  No neurological disorder or organic mental 
illness was discovered.  The records show that by July 1978, 
after having received a series of psychiatric counseling 
sessions, his symptoms had apparently diminished to the point 
that the in-service counselor determined that the veteran no 
longer met the criteria for an anxiety diagnosis.  The 
counselor continued the veteran's passive-dependent 
personality disorder diagnosis and assessed it as a mild-to-
moderate chronic condition.  

Afterwards, a naval physical evaluation board was convened.  
The report, dated in September 1978 determined, among other 
things, that the veteran was fit for return to regular 
shipboard duty.  However, in his rebuttal to the naval 
physical evaluation board's findings, the veteran stated that 
he personally feared that he would be subjected to a 
recurrence of the mistreatment he experienced before, and 
that he would not be an effective worker because he would 
always be afraid that such mistreatment would happen to him 
again.  Despite his request to be allowed to separate from 
service, he was returned to active duty.  

Thereafter, in December 1978, the veteran was treated for 
nasal bleeding and laceration injuries to his upper and lower 
lips after he was involved in a physical altercation with his 
fellow sailors.  In January 1979, he was counseled for 
nervousness, malaise, and sleeping problems and was diagnosed 
with a chronic inadequate personality.  In February 1979, he 
was treated for complaints of sleeplessness and anxiety, 
which he attributed to problems he was having aboard ship.  
He was prescribed Valium; although no Axis I psychiatric 
diagnoses were presented.  His separation examination report 
of December 1980 shows that he was deemed to be 
psychiatrically normal.  He was honorably discharged from 
active duty in January 1981.

In April 2002, the veteran submitted an application for VA 
compensation for an acquired psychiatric disorder.  Evidence 
accompanying his claim included private psychiatric treatment 
records dated 2001 - 2002 from Z.F.A., M.D., who diagnosed 
the veteran with post-traumatic stress disorder (PSTD), 
characterized primarily with anxiety attacks, panic attacks, 
nightmares, and insomnia, that was associated with his 
stressful experience of being physically assaulted during a 
hazing incident in naval service in 1978, as well as being 
beaten as a child.

The veteran was psychiatrically examined by VA in August 
2002.  After having reviewed the claims file, including the 
private records mentioned above, a VA psychiatrist determined 
that although the veteran has been previously diagnosed with 
anxiety and panic attacks within the context of PTSD, his 
mental status did not adequately meet the criteria for a firm 
PTSD diagnosis.  Although the veteran reported having 
nightmares and recurrent, intrusive thoughts regarding the 
physical assault he endured during a hazing incident in 
service, the VA examiner's opinion was that the veteran's 
Axis I diagnosis was an anxiety disorder, not otherwise 
specified, as the examiner believed that it was much less 
likely that an individual would develop chronic PTSD from a 
single isolated incident.  The examiner acknowledged that the 
veteran's psychiatric symptoms were primarily manifested by 
anxiety and panic attacks. 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any psychiatric treatment in service will 
permit service connection for an acquired psychiatric 
disorder, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The Board has reviewed the aforementioned evidence and 
concludes that a holistic overview of the facts indicates 
that the veteran developed a chronic anxiety disorder during 
active duty, whose primary symptoms of anxiety and panic 
attacks have persisted to the present time.  His service 
medical records clearly demonstrate that he was treated for 
an anxiety reaction manifested by anxiety and nervousness 
following his physical assault, with an additional Axis II 
diagnosis of a passive-dependent personality.  Although his 
anxiety reaction was apparently resolved and he was deemed to 
be psychiatrically normal at the time of his separation in 
January 1981, it is evident from the private treatment 
reports that he still experiences panic and anxiety attacks 
that were attributed to PTSD associated with his physical 
assault in service.  The Board notes that the VA psychiatrist 
who conducted the August 2002 examination rejected the 
diagnosis of PTSD after reviewing the claims file and 
diagnosed the veteran with an anxiety disorder.  However, the 
veteran's primary psychiatric symptoms of panic and anxiety 
attacks remain prominent features of his anxiety disorder.  
From a longitudinal perspective, it appears as likely as not 
that these symptoms are the same as those anxiety symptoms 
noted during active duty.  The veteran's statements in 
support of his claim indicate that he experienced ongoing 
anxiety symptoms ever since active duty and the objective 
medical evidence does tend to indicate continuity of these 
symptoms from military service to the present time.  
Therefore, resolving all doubt in this regard in favor of the 
veteran, the Board finds that his current anxiety disorder is 
related to the anxiety reaction first noted in service.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Service connection for an 
anxiety disorder is thus granted, subject to the applicable 
laws and regulations that govern awards of VA compensation 
benefits.  See 38 C.F.R. § 3.400 (2005).

(b.)  Entitlement to an initial evaluation greater than 20 
percent for corneal neovascularization of the right eye with 
history of corneal erosion and ptosis for the period 
commencing on April 25, 2002.

The veteran's service medical records reflect that the 
veteran sustained corneal damage to his right eye during 
service after industrial grease was forcibly introduced into 
this eye during a hazing incident.  He was diagnosed in 
service with chemical conjunctivitis with corneal abrasions, 
which was later diagnosed at a July 1978 physical evaluation 
board as chronic chemical keratoconjunctivitis.

On April 25, 2002, the veteran filed his original claim of 
entitlement to VA compensation for a right eye disability.  
By rating decision of December 2002, he was granted service 
connection for corneal neovascularization of the right eye 
with history of corneal erosion and ptosis, effective from 
the date of claim.  In the course of this claim, he was 
assigned an initial evaluation of 20 percent for this right 
eye disability, effective from April 25, 2002.  The veteran 
appeals the initial evaluation assigned.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for his service-connected 
right eye disability for separate periods of time, from April 
25, 2002, to the present, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Medical records pertaining to the veteran's right eye for the 
time period at issue include a June 2002 private 
ophthalmological report from P.D.C., M.D. that shows that the 
veteran suffered from permanent reduction in his visual 
acuity, with corneal scarring, recurrent episodes of eye 
redness, and photophobia as a result of repeated epithelial 
breakdown associated with recurrent corneal erosion syndrome.  
Treatment involved the daily irrigation of his right eye with 
artificial tears.  Testing of the right eye shows a visual 
acuity of 20/100.

VA examination of the veteran's right eye in August 2002 was 
performed by an optometry student.  Findings revealed a 
drooping right upper eyelid (ptosis) and corneal 
neovascularization of the right eye through its visual axis 
with a large central area of tissue loss.  Examination 
revealed a clear macula, vitreous, and periphery of the right 
eye.  Distance vision was measured as 20/300 and 20/100 
pinhole.  The veteran's candidacy as a corneal transplant 
recipient was discussed but declined, as he did not want to 
accept the risks of tissue rejection. 

The report of a March 2005 VA examination (and a June 2005 
addendum to this report) shows that the veteran complained of 
recurrent pain in his right eye, photophobia, and impaired 
vision.  Testing revealed a corrected visual acuity of 20/300 
in his right eye and a corrected visual acuity of 20/30 in 
his left eye.  No diploplia was noted.  Ptosis of the right 
upper eyelid was observed.  The right cornea was vascularized 
throughout the visual axis and displayed significant 
epithelial loss.  The anterior chamber of the right eye was 
deep, the iris was normal, and the lens was clear.  The 
pertinent diagnosis was corneal neovascularization of the 
right eye with history of recurrent corneal erosions.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

The veteran's service-connected corneal neovascularization of 
the right eye with history of corneal erosion and ptosis is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.84a, Diagnostic Code 6077 as of April 25, 2002.  The 
veteran contends that his disability warrants a higher 
initial rating.  After a careful review of the evidence, the 
Board finds that the veteran has not met the criteria for a 
rating in excess of 20 percent for his right eye disability, 
as further discussed herein below.

Under Code 6077, corneal neovascularization of the right eye 
with history of corneal erosion and ptosis is evaluated based 
on impairment of corrected visual acuity.  See also 38 C.F.R. 
§ 4.75 (the best distant vision obtainable after best 
correction by lenses will be the basis of rating).  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.

Vision in 1 eye 5/200 (1.5/60):
607
4
In the other eye 20/40 (6/12)
30
Vision in 1 eye 20/200 (6/60):
  607
5  
In the other eye 20/200 (6/60)
70
6076
In the other eye 20/100 (6/30)    
60
6076
In the other eye 20/70 (6/21)
40
6076
In the other eye 20/50 (6/15)
30
6077
In the other eye 20/40 (6/12)
20
Vision in 1 eye 20/100 (6/30):
  607
8  
In the other eye 20/100 (6/30)    
50
6078
In the other eye 20/70 (6/21)
30
6078
In the other eye 20/50 (6/15)
20
6079
In the other eye 20/40 (6/12)
10
Vision in 1 eye 20/70 (6/21):
  607
8  
In the other eye 20/70 (6/21)    
30
6078
In the other eye 20/50 (6/15)
20
6079
In the other eye 20/40 (6/12)
10
Vision in 1 eye 20/50 (6/15):
  607
8  
In the other eye 20/50 (6/15)
10
6079
In the other eye 20/40 (6/12)
10
 
Vision in 1 eye 20/40 (6/12): In the other eye 
20/40 (6/12)
0
38 C.F.R. § 4.84a, Diagnostic Codes 6075-6079 (2005)

In this case, to support his claim for an initial rating 
higher than 20 percent, the evidence would need to show that 
the veteran's best corrected visual acuity meets the criteria 
for a 30 percent rating under Code 6074, 6076, 6077, or 6078.  
As noted, the veteran's degree of disability for the period 
between April 25, 2002, and the present is shown by Dr. C.'s 
eye examination of June 2002, showing visual acuity of 20/100 
in the right eye, and the March 2005 VA ophthalmological 
examination, wherein the veteran's best corrected distance 
visual acuity with lenses is 20/300 in the right eye and 
20/30 in his left eye.  For rating purposes, the RO has 
determined that the 20/300 value is interpreted as 10/200 and 
the Board finds no error on part of the RO in this regard.  
These aforementioned findings do not meet, nor do they more 
closely approximate, any of the criteria for a 30 percent 
rating on application of Table V of the rating schedule.  The 
veteran's corrected left eye visual acuity is 20/30; in order 
to have a 30 percent evaluation, the left eye must have a 
corrected visual acuity of 20/40.  The 20 percent evaluation 
assigned represents a reasonable approximation for the level 
of visual impairment due to corneal neovascularization of the 
right eye with history of corneal erosion and ptosis for the 
period commencing on April 25, 2002, and the Board finds no 
schedular basis to otherwise assign a higher evaluation.  
Accordingly, assignment of an initial evaluation greater than 
20 percent for this right eye disability for the time period 
at issue is not warranted.

(c.)  Entitlement to an initial evaluation greater than 10 
percent for chronic migraine headaches for the period from 
April 25, 2002 to November 2, 2005, and for an evaluation 
greater than 30 percent for chronic migraine headaches for 
the period from November 3, 2005 to the present.

On April 25, 2002, the veteran filed his original claim of 
entitlement to VA compensation for headaches.  By rating 
decision of December 2002, he was granted service connection 
for chronic migraine headaches, which were found to be 
secondary to his service-connected right eye disability.  The 
award of service connection was made effective from the date 
of claim.  In the course of this claim, he was assigned an 
initial evaluation of 10 percent effective from April 25, 
2002, to November 2, 2005; thereafter, a rating of 30 percent 
was assigned for the period commencing on November 3, 2005.  
As the veteran is appealing the initial evaluation assigned, 
the Board must consider whether the case warrants the 
assignment of separate "staged" ratings for his service-
connected migraine headaches for these separate periods of 
time, based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

The veteran's service-connected chronic headaches are rated 
under criteria for migraines, contained in regulations at 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  The criteria provide 
for the following:

810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several 
months
30

With characteristic prostrating attacks averaging 
one in 2 months over last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).  

The objective medical evidence pertaining to the period from 
April 25, 2002 to November 2, 2005 is as follows:

On private examination in July 2002, the frequency of the 
veteran's chronic migraine headaches was approximately once 
per week.

On VA eye examination in August 2002, the veteran's chronic 
migraine headaches were described as occurring once per day 
and lasting for approximately one hour before being relieved 
with Depakote medication.  When the headaches were associated 
with his eye disability symptoms they were debilitating, but 
not as much so when occurring independently of his eye 
symptoms.

Private treatment notes dated from August 2002 to July 2003 
show that the veteran was receiving good results towards 
controlling his migraine headaches and alleviating the sharp, 
stabbing pain associated with them through daily use of 
Depakote medication, although he still continued to 
experience occasional headaches.

VA examination on November 3, 2005, shows that the veteran 
was on a medication regimen of Depakote and Relpax for his 
migraine headaches, but that he reported a progressive 
worsening of his symptoms since his last VA examination in 
August 2002.  He stated that he experienced headaches on a 
daily basis, with intense, prostrating flare-ups occurring at 
least once per week.  The flare-ups would last from 2 - 3 
hours or up to an entire day, during which the veteran was 
essentially incapacitated.  The headaches were also 
associated with nausea and vomiting.  The diagnosis was right 
unilateral migraine headache.  The examiner stated that the 
veteran was unable to work because of the constant headaches 
and the frequency of the flare-ups of elevated symptoms.

Applying the facts of the case to the rating criteria, the 
Board finds that the veteran's migraine headaches occurred 
once per day, or less frequently than once per day, and were 
occasionally debilitating but were generally well controlled 
with medication for the period from April 25, 2002 to 
November 2, 2005.  This more closely approximates the 
criteria for a 10 percent evaluation under the rating 
schedule for migraines with characteristic prostrating 
attacks averaging one in 2 months over last several months.  
Therefore, the veteran's claim for an initial evaluation 
greater than 10 percent for migraine headaches for the period 
from April 25, 2002 to November 2, 2005 is denied. 

As of November 3, 2005, the findings of a VA examination 
conducted on that date show that the veteran experienced 
migraine attacks that were prostrating in their intensity 
approximately once per week.  The duration of these headaches 
would be from 2 - 3 hours up to an entire day.  These were of 
such frequency and intensity that the VA examiner's opinion 
was that the veteran was not able to work.  The Board finds 
that this assessment more closely approximates the criteria 
for a 50 percent evaluation for migraines with very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  See 38 C.F.R. §  4.7.  
Therefore, the Board will grant the assignment of a 50 
percent evaluation for chronic migraine headaches for the 
period commencing on November 3, 2005.  This is the highest 
rating assignable for migraine headaches.


ORDER

Service connection for an anxiety disorder is granted.

An initial evaluation greater than 20 percent for corneal 
neovascularization of the right eye with history of corneal 
erosion and ptosis for the period commencing on April 25, 
2002 is denied.

An initial evaluation greater than 10 percent for chronic 
migraine headaches for the period from April 25, 2002 to 
November 2, 2005 is denied.

An evaluation greater than 50 percent for chronic migraine 
headaches for the period from November 3, 2005 to the present 
is granted, subject to the law and regulations governing the 
criteria for award of monetary benefits.



REMAND

The veteran contends that his service-connected disabilities 
render him individually unemployable.  Pursuant to the 
allowances granted by the Board in this decision, the 
veteran's service-connected migraines and right eye 
disability produce a combined rating of 60 percent, effective 
November 3, 2005.  Although this by itself is insufficient to 
meet the minimum requirements for entitlement to a TDIU 
pursuant to the provisions of 38 C.F.R. § 4.16(a) (2005), 
this Board decision has also granted service connection for 
an anxiety disorder and this matter is now referred to the RO 
for implementation of the allowance and assignment of an 
evaluation for this disability.  Because the evaluation that 
the RO will assign to the anxiety disorder is inextricably 
intertwined with the TDIU claim on appeal, appellate 
adjudication of the TDIU claim is deferred pending the RO's 
determination.  See Holland v. Brown, 6 Vet. App. 443 (1994); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
defined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

2.  After the RO's implementation of the 
Board's grant of a 50 percent evaluation 
for chronic migraine headaches (effective 
November 3, 2005) and the allowance of 
service connection for an anxiety 
reaction, and after the RO assigns a 
disability evaluation for this 
psychiatric disability, the RO must re-
adjudicate the veteran's claim of 
entitlement to a TDIU.  If the benefit 
sought is not awarded, the veteran and 
his representative must be provided with 
a Supplemental Statement of the Case and 
an appropriate period of time must be 
allowed for response.  The case must then 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



______________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


